    Case 3:19-cr-00790-MAS Document 71 Filed 07/09/21 Page 1 of 4 PageID: 901
                                                    U.S. Department of Justice

                                                    United States
                                                    United  States Attorney
                                                                   Attorney
                                                    District of New Jersey


Ian D. Brater
R. Joseph Gribko                                    402 East State Street, Room 430   609-989-2312
Assistant United States Attorneys                   Trenton, New Jersey 08608




                                                    July 9, 2021

ECF

The Honorable Michael A. Shipp
United States District Judge
United States District Court for the District of New Jersey
Clarkson S. Fisher Federal Building & U.S. Courthouse
402 East State Street
Trenton, New Jersey 08608

           Re:        United States v. Eric G. Hafner
                      Crim. No. 19-790 (MAS)

Dear Judge Shipp:

       The United States respectfully submits this letter brief in reply to
defendant Eric Hafner’s opposition to the government’s motions in limine.
Hafner admits that the government is entitled to introduce much of the
evidence the government seeks to admit in its motion. For the reasons set
forth below, in addition to the reasons set forth in our initial motion brief, the
remainder of the evidence the government seeks to introduce also should be
admitted at trial.1

Hafner’s Juvenile Arrest

       Hafner concedes that the government is entitled to introduce at trial as
motive evidence that he was arrested by Officer            in November 2007;
that he was arrested by Officers       and          in November 2007; that
the case was prosecuted by                  ; and that it was presided over by
Judge          . However, Hafner objects to the admissibility of the nature of
the offenses charged.


1The publicly docketed version of this reply includes redactions to the victims’
and other witnesses’ names to protect their personal privacy. An unredacted
version of the government’s reply has been supplied to the Court and defense
counsel.
  Case 3:19-cr-00790-MAS Document 71 Filed 07/09/21 Page 2 of 4 PageID: 902




       The nature of Hafner’s juvenile charges are relevant to proving the
“objective component” of the § 875(c) charges in Counts One through Eight of
the Indictment. See United States v. Elonis, 841 F.3d 589, 596 (3d Cir. 2016),
cert. denied, 138 S. Ct. 67 (2017). The        victims and                 were
keenly aware of the nature of Hafner’s juvenile charges at the time Hafner
communicated the threats charged in Counts One through Eight of the
Indictment, and the jury is entitled to consider the context in which Hafner’s
threats were made in determining whether a reasonable person would have
interpreted the communications as true threats. This evidence should be
admitted.

2012 Family Court Case

       Hafner also concedes that much of the evidence the government seeks to
introduce at trial concerning the 2012 family court case is admissible pursuant
to Rule 404(b) as motive evidence. However, Hafner argues that none of the
details surrounding his angry outburst in response to Judge              ’s ruling
in that case, which led to Hafner’s arrest for disorderly conduct, should be
admitted because those details are “far afield and offered for propensity
purposes.” Contrary to Hafner’s argument, evidence of Hafner’s angry outburst
in court is not being offered for propensity purposes, but rather is highly
probative of Hafner’s motive—demonstrating the depth and extent of Hafner’s
anger over Judge             ’s ruling. This evidence should be admitted.

Postcards and Letters to            ,           and Judge

       Hafner objects to the admissibility of the postcards and letters he sent to
           ,             and Judge             . He claims that these mailings do
not qualify as intrinsic evidence because they do not directly prove the charged
offense. According to Hafner, the postcards and letters were “non-threatening”
and received by the victims “six months earlier,” and therefore would not make
it more likely that a reasonable person would find the content of the charged
material a threat. This argument ignores several important facts. To begin
with, the mailings were sent to the victims’ places of employment and homes,
indicating that Hafner had intimate knowledge of where they lived and worked.
Second, the mailings sent to               referenced           ’s minor child by
name, and Hafner sent a postcard containing a thinly veiled threat to
           ’s father. Third, contrary to Hafner’s characterization, these
postcards and letters were not “non-threatening.” Finally, the postcards and
letters are admissible pursuant to Rule 404(b) because they are highly relevant
and probative of Hafner’s identity as the individual who communicated the
threats charged in Counts One through Ten of the Indictment. Hafner’s
fingerprints were found on one of the letters to              and in many of the
other mailings Hafner expressly mentions the “Hafner family.” Moreover,
“erichafner.com” is handwritten on the front of the postcard addressed to
Judge              ’s residence. In addition, the mailings were postmarked from
                                        -2-
  Case 3:19-cr-00790-MAS Document 71 Filed 07/09/21 Page 3 of 4 PageID: 903




locations where Hafner is known to have been at the time the materials were
sent. This evidence should be admitted.

Swatting of            and the         Family

      Hafner claims that evidence of the swattings of           and the
Family is not admissible as intrinsic evidence because they do not directly
prove the objective component of 18 U.S.C. 875(c). According to Hafner, the
swatting incidents do not make it more likely that a reasonable person would
view the communications charged in the Indictment as true threats. That
argument is absurd.

      The objective component of § 875(c) “requires the jury to consider the
context and circumstances in which a communication was made to determine
whether a reasonable person would consider the communication to be a
serious expression of an intent to inflict bodily injury on an individual.” Elonis,
841 F.3d at 597. Contrary to Hafner’s characterization, the swattings were not
incidents in which the police merely “showed up” to the victims’ homes.
Rather, Hafner’s actions set in motion dangerous armed confrontations
between the police and Hafner’s victims. The jury is entitled to consider all the
circumstances surrounding the charged threats, including the swatting
incidents, to determine whether a reasonable person in the victims’ position
would have viewed the charged communications as true threats. This evidence
should be admitted.

Text Message Communications Between Hafner and

      Hafner argues that his text message communications with
       do not establish Hafner’s motive to commit the crimes charged in
Counts Thirty-Two and Thirty-Three of the Indictment. Hafner’s argument
ignores the fact that the communications with          clearly demonstrate
Hafner’s jealousy of                 ’s relationship with        . That is classic
motive evidence for which Rule 404(b) does not forbid. This evidence should be
admitted.




                                       -3-
  Case 3:19-cr-00790-MAS Document 71 Filed 07/09/21 Page 4 of 4 PageID: 904




     As for Hafner’s remaining arguments, the government relies on the
arguments set forth in its initial motion brief and arguments to be made at the
motion hearing.

                                           Respectfully submitted,

                                           RACHAEL A. HONIG
                                           Acting United States Attorney

                                           s/ Ian D. Brater

                                    By:    Ian D. Brater
                                           Assistant United States Attorney
cc:   Mark Catanzaro, Esq.




                                     -4-
